United States Court of Appeals
      for the Federal Circuit
                ______________________

   APPLE INC., A CALIFORNIA CORPORATION,
                Plaintiff-Appellant

                           v.

 SAMSUNG ELECTRONICS CO., LTD., A KOREAN
   CORPORATION, SAMSUNG ELECTRONICS
  AMERICA, INC., A NEW YORK CORPORATION,
 SAMSUNG TELECOMMUNICATIONS AMERICA,
    LLC, A DELAWARE LIMITED LIABILITY
                  COMPANY,
              Defendants-Appellees
             ______________________

                      2014-1802
                ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 5:12-cv-00630-LHK,
Judge Lucy H. Koh.
                 ______________________

    ON PETITION FOR REHEARING EN BANC
             ______________________

 Before PROST, Chief Judge, MOORE, and REYNA, Circuit
                       Judges.
PER CURIAM.
2               APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.



                        ORDER
    Appellees Samsung Electronics Co., Ltd. and Samsung
Electronics America, Inc. (“Samsung”) filed a petition for
rehearing en banc. A response to the petition was invited by
the court and filed by appellant Apple, Inc. The petition and
response were referred to the panel that heard the appeal.

IT IS ORDERED THAT:

1) Samsung’s petition for rehearing is granted by a majority
   of the panel for the limited purpose of modifying the pre-
   viously filed majority opinion. Page 17 of the original
   opinion reads: “Apple did not establish that that these
   features were the exclusive or significant driver of cus-
   tomer demand, which certainly would have weighed
   more heavily in its favor. We conclude that this factor
   weighs in favor of granting Apple’s injunction.” The
   corrected opinion reads:

         Apple did not establish that these features
         were the exclusive driver of customer de-
         mand, which certainly would have
         weighed more heavily in its favor. Apple
         did, however, show that “a patented fea-
         ture is one of several features that cause
         consumers to make their purchasing deci-
         sions.” Apple III, 735 F.3d at 1364. We
         conclude that this factor weighs in favor of
         granting Apple’s injunction.

    The dissenting opinion was also amended. Samsung’s
    petition is denied in all other respects.

2) The prior opinions in this appeal, which issued on
   September 17, 2015, and were reported at Apple Inc. v.
   Samsung Elecs. Co., Ltd., 801 F.3d 1352 (Fed. Cir.
   2015), are withdrawn and replaced with the revised
   opinions accompanying this order.
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.                3




                                     FOR THE COURT

 December 16, 2015                   /s/ Daniel E. O’Toole
      Date                           Daniel E. O’Toole
                                     Clerk of Court